 AMERICANNATL.RED CROSS,D.C. CHAPTER587American National Red Cross,District of ColumbiaChapterandAmerican Federation of State,Countyand Municipal Employees,AFL-CIO,Petitioner.Case 5-RC-8794June 14, 1974DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer William I.Shooer.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, this case wastransferred to the Board for decision. Thereafter,briefs were filed by the Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The American National Red Cross is a tax-exempt charitable national organization, incorporat-ed under an act of Congress. It maintains in excess of3,000 chapters throughout the United States. Onlythe District of Columbia Chapter, hereinafter calledEmployer, is involved in the instant proceeding. TheEmployer derives revenues in the forms of contribu-tions from private donors, foundations, and otherorganizations in excessof $1 million annually. TheEmployer's blood program which operates in theDistrictofColumbia,Virginia,Maryland, andportionsofWestVirginia,yieldeda revenue$1,495,295.42 for the fiscal year ending June 30,1973. The Employer's total revenue for the fiscal yearexceeded $3 million. There are 63 hospitals whichparticipate in the Employer's blood program, ofwhich 7 are proprietary hospitals. The remaining 56are either Government-operated or nonprofit hospi-tals.Forty-nineof the hospitals derive all the bloodneeded for their operations from the Employer. Ofthese 49 hospitals, 4 are proprietary hospitals.In the 2-year period ending June 30, 1973, theEmployer collected approximately $110,000 fromproprietaryhospitals for blood distributions.Atcurrent prices, the revenue from such distributionswould exceed $150,000. In the last fiscal year, theEmployer purchased about $600,000 worth of equip-ment and supplies.The Employer has approximately 225 employees,of whom 100 are employed in connection with theblood program; and approximately 50 of these areregistered nurses covered by the instant petition. Thework of thenurses isperformed in the blood centerin the District of Columbia, and in various fieldcollection centers. They do not work in the hospitalstowhich the blood is supplied. The nurses areentirelyunder the supervision and control of theEmployer and have no contact with the hospitals.The Employer contends that the Board shoulddecline to assert jurisdiction over the blood programbecause the Employer is a nonprofit organizationwhose activities are intimately related to nonprofithospitals exempt under the provisions of Section 2(2)of the Act, and that its activities in furtherance ofhumanitarian goals have an insignificant impact oncommerce. The Employer further contends that thepresent case is controlled byInter-CountyBloodBanks,Inc.,'where the Board found that theEmployer's operations were intimately related to theoperations of the hospitals to which it suppliedblood, almost all of which were nonprofit hospitals.The operation involved in the instant case is thesupplying of blood, a service which, though necessarytothehospitals' operations, is performed off thehospitals' premises, and performed for nonexempt aswell as exempt hospitals. The Employer purchases itsown equipment, and hires, schedules, and supervisesitsemployees.As heretofore stated, the nursesinvolved are entirely under the supervision andcontrol of the Employer and have no contact withthe hospitals.Contrary to the other arguments raised by theEmployer, we conclude that the Employer's impacton commerce is sufficient in our view to warrant theBoard asserting jurisdiction over it. InDrexel Home,Inc.,2the Board held that an institution's effect oncommerce may not be measured by its nonprofitstatus, its title, its religious affiliation, or its occu-pants. The Employer's annual gross revenue of morethan $3 million far exceeds any of the dollar volumestandards set by the Board for deciding whether toassert jurisdiction.Inter-CountyBloodBanksismaterially different from the present case. There, theemployermaintained donor centers which werelargely located in hospitals, which provided spacefree of charge. No charges were made to the hospitalsfor the blood, but the hospitals charged patients and165 NLRB 252.2 182 NLRB 1045.211 NLRB No. 77 588DECISIONSOF NATIONALLABOR RELATIONS BOARDremitted the money to the employer. Based upon theforegoing and an examination of the operationinvolved herein,we conclude that the intimaterelationshipwhich we found to exist inInter-CityBlood Banksdoes not exist in the instant case, andthat that case is distinguishable.3 In view therefore ofits substantial involvement in operations affectinginterstate commerce, we find that the Employer is anemployer engaged in commerce within the meaningof the Act and that it will effectuate the policies oftheAct to assert jurisdiction in this proceeding.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated that the unit includes allregistered nurses employed by the Employer in itsblood bank program, excluding office clerical em-ployees, confidential employees, all other employees,and supervisors as defined in the Act. However, thePetitionerwould include in the above-stated unitapproximately five head nurses, whereas the Employ-ercontends that they should be excluded assupervisors. Inasmuch as the record does not containsufficient evidence to enable us to determine whetherthe head nurses are supervisors within the meaningofSection2(11)of the Act, we shall permitemployees classified as head nurses to vote subject tochallenge in the election directed herein.Accordingly, upon the entire record, including thestipulations of the parties, we find that the followingemployees constitute a unit appropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act:All registerednursesemployed by the District ofColumbia Chapter of the American National RedCross in its blood program, excluding officeclericalemployees, confidential employees, allother employees and supervisors as defined in theAct.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Bob's AmbulanceService,178 NLRB1.See alsoClover Fork MedicalServices,Inc. 200 NLRB No. 44.